DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartling et al. (US 2006/0292427).
Considering claim 1, Bartling teaches an air depolarized battery with improved sealing member (abstract).  An embodiment is taught in Figure 2 (reproduced below) which teaches case (102) (i.e. a sheath) containing hydrophobic layer (120) of PTFE to provide waterproofing and a metal mesh (118) (i.e. a functional layer with patterns) covered by (116) (i.e. a protective substrate) where (118) and (116) are on the top surface of (120) and where air diffusion membrane (122) is on the bottom side of (120) (Paragraph 37).  Bartling further discloses the use of polymer materials for controlling the permeability of gases, such as oxygen (Paragraph 40-41).  It is noted that Bartling teaches where the mesh (118) can be embedded in layer (114) (Paragraph 37).  However, this is considered to teach the optional embedding of the mesh and where the mesh is not embedded (i.e. optionally containing internal regions).

    PNG
    media_image1.png
    392
    591
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed sheath material this would have been obvious to one of ordinary skill in the art in view of the teachings of Bartling as this is considered a conventionally known layering of materials which comprise a sheath for a battery and one would have had a reasonable expectation of success.  
Considering claim 3, Figure 1 of Bartling depicts square open areas (i.e. pattern areas) which is a quadrangle and polygonal shape.
Considering claim 4
Considering claims 5 and 7, Bartling teaches where air permeates the battery via (120) and (122) (Paragraph 37) and this is considered to teach where the mesh would comprise nitrogen as it is a component of air and is considered to fall within the claimed range as the presence of at least some oxygen is between the claimed 0-100%.  See MPEP 2144.05.
Considering claim 11, Bartling teaches where the mesh material (i.e. functional layer) may be coated with a Mn catalyst (Paragraph 37) and is considered to comprise a metal of Mn.
Considering claim 12, Bartling does not teach the claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As such, the claimed thickness is not considered to render a patentable distinction over Bartling.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartling et al. (US 2006/0292427) as applied to claim 1 above further in view of Urry (US 6,383,674).
Considering claim 13, the teachings of Bartling as applied to claim 1 are outlined above.  Bartling teaches where air depolarized batteries are known, such as those disclosed in US 6,383,674 (Paragraph 3).  Additionally, Bartling teaches where 
In a related field of endeavor, Urry teaches air assisted electrochemical cells (Column 2 lines 25-40) with an air depolarizing electrode (Column 4 lines 36-50).  The features disclosed by Urry are known to be used in alkaline cells as well as in rechargeable batteries (Column 8 lines 37-52) (i.e. a secondary battery).
As both Bartling and Urry teach air depolarizing batteries, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Bartling with the rechargeable (i.e. secondary) battery taught by Urry as this is considered a conventionally known substitution of features known for alkaline batteries as well as rechargeable batteries and one would have had a reasonable expectation of success.

Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Bartling alone or in combination with Urry does not teach the claimed volume of the internal region relative to the functional layer itself or the use of an extinguishing agent.

Response to Arguments
Applicant’s arguments, see remarks, filed 20 October 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 20 October 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102(a)(1) and 35 USC 103 in view of Kang and Ong have been fully considered and are persuasive.  Applicant has amended the claims to recite features beyond the scope of primary reference Kang.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bartling and Urry as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784